 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), made and entered into this 6th day
of April, 2015 (the “Effective Date”), by and between Interleukin Genetics, Inc,
a Delaware corporation (“Company”), and Mark Carbeau (“Executive”).

 

WHEREAS, Company wishes to employ Executive as its Chief Executive Officer;

 

WHEREAS, Executive represents that Executive possesses the necessary skills to
perform the duties of this position and that Executive has no obligation to any
other person or entity which would prevent, limit or interfere with Executive’s
ability to do so;

 

WHEREAS, Executive and Company desire to enter into a formal Employment
Agreement to assure the harmonious performance of the affairs of Company.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:

 

1.                  Roles and Duties.

 

(a)                Chief Executive Officer Role. Subject to the terms and
conditions of this Agreement, Company shall employ Executive as its Chief
Executive Officer (“CEO”) reporting to Company’s Board of Directors (“Board”).
Executive accepts such employment upon the terms and conditions set forth
herein, and agrees to perform to the best of Executive’s ability the duties
normally associated with such position and as determined by Company in its sole
discretion. During Executive’s employment, Executive shall devote substantially
all of Executive’s business time and energies to the business and affairs of
Company, provided that nothing contained in this Section 1 shall prevent or
limit Executive’s right to manage Executive’s personal investments on
Executive’s own personal time, including, without limitation the right to make
passive investments in the securities of: (a) any entity which Executive does
not control, directly or indirectly, and which does not compete with Company, or
(b) any publicly held entity so long as Executive’s aggregate direct and
indirect interest does not exceed two percent (2%) of the issued and outstanding
securities of any class of securities of such publicly held entity. During
Executive’s employment, Executive shall not engage in any other non-Company
related business activities of any nature whatsoever (including board
memberships) without Company’s prior written consent, which consent shall not be
unreasonably withheld, provided that Company consents to Executive serving as a
member of the Board of Directors or Advisory Council Boards for the entity/ies
listed in Exhibit A. In addition, and so long as such activities do not
interfere with Executive’s performance of Executive’s duties hereunder
(including Executive’s full devotion of business time and energies to the
business and affairs of Company, as described above), Executive also may
participate in civic, charitable and professional activities, but shall not
serve in any official capacity, including as a member of a board, without the
prior written approval of the Board.

 

(b)                Board Membership. Executive shall serve as a member of the
Board during Executive’s employment hereunder, subject to any required approval.
Executive’s service as a Board member shall be without further compensation.
Executive shall resign from the Board effective immediately upon the termination
of Executive’s employment with Company for any reason.

 

 

 



 

2.                  Term of Employment.

 

(a)                Term. Subject to the terms hereof, Executive’s employment
hereunder shall commence on April 6, 2015 (the “Commencement Date”) and shall
continue until terminated hereunder by either party (such term of employment
referred to herein as the “Term”).

 

(b)               Termination. Notwithstanding anything else contained in this
Agreement, Executive’s employment hereunder shall terminate upon the earliest to
occur of the following:

 

(i)                 Death. Immediately upon Executive’s death.

 

(ii)               Termination by Company.

 

(A)              If because of Executive’s Disability (as defined below in
Section 2(c)), upon written notice by Company to Executive that Executive’s
employment is being terminated as a result of Executive’s Disability, which
termination shall be effective on the date of such notice or such later date as
specified in writing by Company;

 

(B)              If for Cause (as defined below in Section 2(d)), upon written
notice by Company to Executive that Executive’s employment is being terminated
for Cause, which termination shall be effective on the date of such notice or
such later date as specified in writing by Company; or

 

(C)              If by Company for reasons other than under Sections 2(b)(ii)(A)
or (B), upon written notice by Company to Executive that Executive’s employment
is being terminated, which termination shall be effective thirty (30) days after
the date of such notice or such later date as specified in writing by Company.

 

(iii)             Termination by Executive.

 

(A)              If for Good Reason (as defined below in Section 2(e)), upon
written notice by Executive to Company that Executive is terminating Executive’s
employment for Good Reason and that sets forth the factual basis supporting the
alleged Good Reason, which termination shall be effective thirty (30) days after
the date of such notice; provided that if Company has cured the circumstances
giving rise to the Good Reason, then such termination shall not be effective; or

 

(B)              If without Good Reason, written notice by Executive to Company
that Executive is terminating Executive’s employment, which termination shall be
effective at least thirty (30) days after the date of such notice.

 

Notwithstanding anything in this Section 2(b), Company may at any point
terminate Executive’s employment for Cause prior to the effective date of any
other termination contemplated hereunder.

 

(c)                Definition of “Disability”. For purposes of this Agreement,
“Disability” shall mean Executive’s incapacity or inability to perform
Executive’s duties and responsibilities as contemplated herein for one hundred
twenty (120) days or more within any one (1) year period (cumulative or
consecutive), because Executive’s physical or mental health has become so
impaired as to make it impossible or impractical for Executive to perform the
duties and responsibilities contemplated hereunder. Determination of Executive’s
physical or mental health shall be made by Company after consultation with a
medical expert appointed by mutual agreement between Company and Executive who
has examined Executive. Executive hereby consents to such examination and
consultation regarding Executive’s health and ability to perform as aforesaid.

 



2

 

 

(d)               Definition of “Cause”. As used herein, “Cause” shall include:
(i) Executive’s willful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, injurious to Company; (ii) Executive’s
substantial malfeasance or nonfeasance of duty; (iii) Executive’s unauthorized
disclosure of confidential information; (iv) Executive’s embezzlement,
misappropriation or fraud, whether or not related Executive’s employment with
Company; or (v) Executive’s breach of a material provision of any employment,
non-disclosure, invention assignment, non-competition, or similar agreement
between Executive and Company. “Cause” is not limited to events which have
occurred prior to the termination of Executive’s service, nor is it necessary
that the Board’s finding of “Cause” occur prior to such termination. If the
Board determines, subsequent to Executive’s termination of service, that either
prior or subsequent to Executive’s termination Executive engaged in conduct
which would constitute “Cause,” then Executive shall have no right to any
benefit or compensation under this Agreement. Notwithstanding the foregoing, the
events or acts described in (ii), (iii) and (v) above will not constitute
“Cause” if such events or acts, if curable, are cured by the Executive within
fifteen (15) days after delivery of written notice by the Company to Executive
thereof.

 

(e)                Definition of “Good Reason”. As used herein, “Good Reason”
shall mean: (i) relocation of Executive’s principal business location to a
location more than fifty (50) miles from Executive’s then-current business
location; (ii) a material diminution in Executive’s duties, authority or
responsibilities; or (iii) a material reduction in Executive’s Base Salary;
provided that (A) Executive provides Company with written notice that Executive
intends to terminate Executive’s employment hereunder for one of the
circumstances set forth in this Section 2(e) within thirty (30) days of such
circumstance occurring, (B) if such circumstance is capable of being cured,
Company has failed to cure such circumstance within a period of thirty (30) days
from the date of such written notice, and (C) Executive terminates Executive’s
employment within sixty (60) days from the date that Good Reason first occurs.
For purposes of clarification, the above-listed conditions shall apply
separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify Executive from
asserting Good Reason for any subsequent occurrence of Good Reason. For purposes
of this Agreement, “Good Reason” shall be interpreted in a manner, and limited
to the extent necessary, so that it shall not cause adverse tax consequences for
either party with respect to Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), and any successor statute,
regulation and guidance thereto.

 

3.                  Compensation.

 

(a)                Base Salary. Company shall pay Executive a base salary (the
“Base Salary”) at the annual rate of three hundred sixty five thousand dollars
($365,000). The Base Salary shall be payable in substantially equal periodic
installments in accordance with Company’s payroll practices as in effect from
time to time. Company shall deduct from each such installment all amounts
required to be deducted or withheld under applicable law or under any employee
benefit plan in which Executive participates. The Board or an appropriate
committee thereof shall review the Base Salary on an annual basis, and may
increase (but not decrease) the Base Salary based on such review.

 

(b)               Annual Performance Bonus. Subject to the terms of the
applicable Company bonus plan, Executive shall be eligible to receive an annual
cash bonus, including an annual stretch bonus opportunity (the “Annual
Performance Bonus”). The target amount of such Annual Performance Bonus shall be
equal to thirty five percent (35%) of Executive’s Base Salary, with a stretch
bonus opportunity equal to 1.5 times the Executive’s applicable target bonus
opportunity; provided that any Annual Performance Bonus for calendar year 2015
shall be made on a pro rata basis to account for the timing of the Commencement
Date (and the period of time worked thereafter) in calendar year 2015, and
further provided that the actual amount of the Annual Performance Bonus for
calendar year 2015 and for any successive calendar year of employment hereunder
may be greater or less than the applicable target amount. The actual amount of
the Annual Performance Bonus shall be determined by the Board or an appropriate
committee thereof in its sole discretion, and shall be paid to Executive no
later than March 15th of the calendar year immediately following the calendar
year in which it was earned. Executive must be employed by Company through
December 31st of the applicable calendar year in order to be eligible for, and
to be deemed as having earned, such Annual Performance Bonus. Company shall
deduct from the Annual Performance Bonus all amounts required to be deducted or
withheld under applicable law or under any employee benefit plan in which
Executive participates. Company and Executive will negotiate in good faith to
establish Company and/or individual performance criteria pursuant to which
Executive will be eligible to earn an Annual Performance Bonus for each calendar
year by January 31st of such year; provided that Company and Executive will
negotiate in good faith to establish the performance criteria for calendar year
2015 no later than thirty (30) days following the Commencement Date.

 



3

 

 

(c)                Equity. Subject to approval of the Board or an appropriate
committee thereof, Company shall grant Executive on the Commencement Date or as
soon as practicable thereafter:

 

(i)                 Options to purchase 14,245,227 shares of common stock of
Company (the “Initial Option”), at a per share exercise price equal to the Fair
Market Value (as defined in the Company’s 2013 Employee, Director and Consultant
Equity Incentive Plan (the “Plan”), of Company’s common stock on the date of
grant, which options shall be, to the maximum extent permissible under law (and
to the extent such shares are reserved for issuance under the Plan), treated as
“incentive stock options” within the meaning of Section 422 of the Code. Twenty
five percent (25%) of the shares subject to the Initial Option shall vest on the
first (1st) anniversary of the Commencement Date, and 2.083% of the shares
subject to the Initial Option shall vest on the last day of each successive
month thereafter, provided that Executive remains employed by Company on the
vesting date, except as otherwise set forth herein or in the Plan.

 

(ii)               In addition, in the event that Company consummates a
“Qualified Financing” (as defined below) within eighteen (18) months following
the Commencement Date, then Company shall grant Executive additional options
(the “Supplemental Option”) to purchase an amount of shares of common stock of
Company equal to five percent (5%) of the number of shares of Company common
stock issued in such Qualified Financing (assuming the conversion of all
convertible securities issued in such Qualified Financing) at a per share
exercise price equal to the Fair Market Value (as defined in the Plan) of
Company’s common stock on the date of grant, which options shall be, to the
maximum extent permissible under law (and to the extent such shares are reserved
for issuance under the Plan), treated as “incentive stock options” within the
meaning of Section 422 of the Code. Twenty five percent (25%) of the shares
subject to the Supplemental Option shall vest on the first (1st) anniversary of
the date of grant, and 2.083% of the shares subject to the Supplemental Option
shall vest on the last day of each successive month thereafter, provided that
Executive remains employed by Company on the vesting date, except as otherwise
set forth herein or in the Plan. For the purposes of this paragraph, the term
“Qualified Financing” shall mean the consummation of a financing transaction or
series of related equity financings pursuant to which the aggregate gross
proceeds received by Company from investors is no less than five million dollars
($5,000,000).

 



4

 

 

Following Executive’s termination from employment for any reason (other than a
termination by Company for Cause), the post-termination exercise period
applicable to the Initial Option and the Supplemental Option will be the earlier
of (i) the expiration date of the applicable option award as set forth in the
applicable equity agreement and/or the Plan, or (ii) twelve (12) months
following the termination date.

 

The Initial Option and the Supplemental Option, as applicable, shall be
evidenced in writing by, and subject to the terms and conditions of, the Plan
and/or a stock option agreement, which agreement shall expire ten (10) years
from the date of grant except as otherwise provided in the stock option
agreement or the Plan, as applicable.

 

(d)               Paid Time Off. Executive may take up to twenty (20) days of
paid time off (“PTO”) per year, to be scheduled to minimize disruption to
Company’s operations, pursuant to the terms and conditions of Company policy and
practices as applied to Company senior executives.

 

(e)                Fringe Benefits. Executive shall be entitled to participate
in all benefit/welfare plans and fringe benefits provided to Company senior
executives. Executive understands that, except when prohibited by applicable
law, Company’s benefit plans and fringe benefits may be amended by Company from
time to time in its sole discretion.

 

(f)                Reimbursement of Expenses. Company shall reimburse Executive
for all ordinary and reasonable out-of-pocket business expenses incurred by
Executive in furtherance of Company’s business in accordance with Company’s
policies with respect thereto as in effect from time to time. Executive must
submit any request for reimbursement no later than ninety (90) days following
the date that such business expense is incurred. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement); (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year; (iii) the
reimbursement of an eligible expense shall be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.

 

(g)                Legal Fees. Company shall reimburse Executive up to five
thousand dollars ($5,000) for reasonable and actual legal expenses incurred by
Executive in connection with the negotiation, preparation and execution of this
Agreement, upon presentation of documentation supporting same (i.e., redacted
invoices) and subject to the terms and conditions of Section 3(f) and Company
policy.

 

4.                  Payments Upon Termination.

 

(a)                Definition of Accrued Obligations. For purposes of this
Agreement, “Accrued Obligations” means: (i) the portion of Executive’s Base
Salary that has accrued prior to any termination of Executive’s employment with
Company and has not yet been paid; and (ii) the amount of any expenses properly
incurred by Executive on behalf of Company prior to any such termination and not
yet reimbursed. Executive’s entitlement to any other compensation or benefit
under any plan of Company shall be governed by and determined in accordance with
the terms of such plans, except as otherwise specified in this Agreement.

 



5

 

 

(b)               Termination by Company for Cause, by Executive Without Good
Reason, or as a Result of Executive’s Disability or Death. If Executive’s
employment hereunder is terminated by Company for Cause, by Executive without
Good Reason, or as a result of Executive’s Disability or death, then Company
shall pay the Accrued Obligations to Executive promptly following the effective
date of such termination and shall have no further obligations to Executive.

 

(c)                Termination by Company Without Cause or by Executive For Good
Reason. In the event that Executive’s employment is terminated by action of
Company other than for Cause, or Executive terminates Executive’s employment for
Good Reason, then, in addition to the Accrued Obligations, Executive shall
receive the following, subject to the terms and conditions described in Section
4(e) (including Executive’s execution of a release of claims):

 

(i)                 Severance Payments. Continuation of payments in an amount
equal to Executive’s then-current Base Salary for a twelve (12) month period,
less all customary and required taxes and employment-related deductions, in
accordance with Company’s normal payroll practices (provided such payments shall
be made at least monthly), commencing on the first payroll date following the
date on which the release of claims required by Section 4(e) becomes effective
and non-revocable; but not after seventy (70) days following the effective date
of termination from employment; provided that if the 70th day falls in the
calendar year following the year during which the termination or separation from
service occurred, then the payments will commence in such subsequent calendar
year; provided further that if such payments commence in such subsequent year,
the first such payment shall be a lump sum in an amount equal to the payments
that would have come due since Employee’s separation from service.

 

(ii)               Benefits Payments. Upon completion of appropriate forms and
subject to applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), Company shall continue to
provide Executive medical insurance coverage at no cost to Executive to the same
extent that such insurance continues to be provided to similarly situated
executives at the time of Executive’s termination, until the earlier to occur
of: (A) twelve (12) months following Executive’s termination date, or (B) the
date Executive begins employment with another employer. Executive shall bear
full responsibility for applying for COBRA continuation coverage and Company
shall have no obligation to provide Executive such coverage if Executive fails
to elect COBRA benefits in a timely fashion.

 

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(c), Executive shall not be eligible for and shall not receive any of
the severance payments and benefits as provided in Section 4(d).

 

(d)               Termination by Company Without Cause or by Executive For Good
Reason Following a Change of Control. In the event that a Change of Control (as
defined below) occurs and within a period of one (1) year following the Change
of Control, either Executive’s employment is terminated by Company other than
for Cause, or Executive terminates Executive’s employment for Good Reason, then,
in addition to the Accrued Obligations, Executive shall receive the following,
subject to the terms and conditions described in Section 4(e) (including
Executive’s execution of a release of claims):

 



6

 

 

(i)                 Lump Sum Severance Payment. Payment of a lump sum amount
equal to twelve (12) months of Executive’s then-current Base Salary, less all
customary and required taxes and employment-related deductions, paid on the
first payroll date following the date on which the release of claims required by
Paragraph 4(e) becomes effective and non-revocable, but not after seventy (70)
days following the effective date of termination from employment.

 

(ii)               Benefit Payments. Upon completion of appropriate forms and
subject to applicable terms and conditions under COBRA, Company shall continue
to provide Executive medical insurance coverage at no cost to Executive to the
same extent that such insurance continues to be provided to similarly situated
executives at the time of Executive’s termination, until the earlier to occur
of: (A) twelve (12) months following Executive’s termination date, or (B) the
date Executive begins employment with another employer. Executive shall bear
full responsibility for applying for COBRA continuation coverage and Company
shall have no obligation to provide Executive such coverage if Executive fails
to elect COBRA benefits in a timely fashion.

 

(iii)             Equity Acceleration. On the date of termination of Executive’s
employment, Executive shall become fully vested in any and all equity awards
outstanding as of the date of Executive’s termination. Please note that the
acceleration of vesting of options and/or the extension of exercise periods
applicable to same may cause certain options currently deemed to be incentive
share options taxable in accordance with Section 422 of the Code to be converted
into non-qualified share options, which are taxable upon exercise. Executive
acknowledges and agrees that Company does not guarantee or make any
representations regarding the tax consequences of this provision or the tax
treatment of any equity awards.

 

Payment of the above described severance payments and benefits are expressly
conditioned on Executive’s execution without revocation of the release of claims
under Section 4(e) and return of Company property under Section 6. In the event
that Executive is eligible for the severance payments and benefits under this
Section 4(d), Executive shall not be eligible for and shall not receive any of
the severance payments and benefits as provided in Section 4(c).

 

As used herein, a “Change of Control” shall mean the occurrence of any of the
following events: (i) Ownership. Any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of Company representing fifty percent (50%) or more of
the total voting power represented by Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by
Company, or any affiliate, parent or subsidiary of Company, or by any employee
benefit plan of Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or (ii) Merger/Sale of Assets.
(A) A merger or consolidation of Company whether or not approved by the Board,
other than a merger or consolidation which would result in the voting securities
of Company outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least fifty percent (50%)
of the total voting power represented by the voting securities of Company or
such surviving entity or parent of such corporation, as the case may be,
outstanding immediately after such merger or consolidation; (B) or Company’s
stockholders approve an agreement for the sale or disposition by Company of all
or substantially all of Company’s assets; or (iii) Change in Board Composition.
A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of Company as of the date of this
Agreement, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Incumbent Directors, or by a
committee of the Board made up of at least a majority of the Incumbent
Directors, at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors).

 



7

 

 

(e)                Execution of Release of Claims. Company shall not be
obligated to pay Executive any of the severance payments or benefits described
in this Section 4 unless and until Executive has executed (without revocation) a
timely release of claims in a form that is acceptable to Company, and which
includes standard and reasonable terms regarding items such as mutual
non-disparagement, confidentiality, cooperation and the like, which must be
provided to Executive within fifteen (15) days following separation from
service, and signed by Executive and returned to Company no later than sixty
(60) days following Executive’s separation from service (the “Review Period”),
and which shall include a general release of claims against Company and its
affiliated entities and each of their officers, directors, employees and others
associated with Company and its affiliated entities. If Executive fails or
refuses to return such agreement within the Review Period, Executive’s severance
payments hereunder and benefits shall be forfeited.

 

(f)                No Other Payments or Benefits Owing. The payments and
benefits set forth in this Section 4 shall be the sole amounts owing to
Executive upon termination of Executive’s employment for the reasons set forth
above and Executive shall not be eligible for any other payments or other forms
of compensation or benefits. The payments and benefits set forth in Section 4
shall be the sole remedy, if any, available to Executive in the event that
Executive brings any claim against Company relating to the termination of
Executive’s employment under this Agreement.

 

(g)               COBRA. If the payment of any COBRA or health insurance
premiums by Company on behalf of Executive as described herein would otherwise
violate any applicable nondiscrimination rules or cause the reimbursement of
claims to be taxable under the Patient Protection and Affordable Care Act of
2010, together with the Health Care and Education Reconciliation Act of 2010
(collectively, the “Act”) or Section 105(h) of the Code, the COBRA premiums paid
by Company shall be treated as taxable payments (subject to customary and
required taxes and employment-related deductions) and be subject to imputed
income tax treatment to the extent necessary to eliminate any discriminatory
treatment or taxation under the Act or Section 105(h) of the Code. If Company
determines in its sole discretion that it cannot provide the COBRA benefits
described herein under Company’s health insurance plan without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), Company shall in lieu thereof provide to Executive a
taxable lump-sum payment in an amount equal to the sum of the monthly (or then
remaining) COBRA premiums that Executive would be required to pay to maintain
Executive’s group health insurance coverage in effect on the separation date for
the remaining portion of the period for which Executive shall receive the
payments described in Section 4.

 

5.                  Prohibited Competition and Solicitation. Executive expressly
acknowledges that: (a) there are competitive and proprietary aspects of the
business of Company; (b) during the course of Executive’s employment, Company
shall furnish, disclose or make available to Executive confidential and
proprietary information and may provide Executive with unique and specialized
training; (c) such Confidential Information and training have been developed and
shall be developed by Company through the expenditure of substantial time,
effort and money, and could be used by Executive to compete with Company; and
(d) in the course of Executive’s employment, Executive shall be introduced to
customers and others with important relationships to Company, and any and all
“goodwill” created through such introductions belongs exclusively to Company,
including, but not limited to, any goodwill created as a result of direct or
indirect contacts or relationships between Executive and any customers of
Company. In light of the foregoing acknowledgements, and as a condition of
employment hereunder, Executive agrees to execute and abide by Company’s
Non-Competition, Non-Solicitation, Confidentiality and Assignment of Inventions
Agreement.

 



8

 

 

6.                  Property and Records. Upon the termination of Executive’s
employment hereunder for any reason or for no reason, or if Company otherwise
requests, Executive shall: (a) return to Company all tangible business
information and copies thereof (regardless how such Confidential Information or
copies are maintained), and (b) deliver to Company any property of Company which
may be in Executive’s possession, including, but not limited to, Blackberry-type
devices, smart phones, laptops, cell phones, products, materials, memoranda,
notes, records, reports or other documents or photocopies of the same.

 

7.                  Indemnification. Executive shall be entitled to
indemnification with respect to Executive’s services provided hereunder pursuant
to Delaware law, the terms and conditions of Company’s certificate of
incorporation and/or by-laws, Company’s directors and officers (“D&O”) liability
insurance policy, and Company’s standard indemnification agreement for directors
as executed by Company and Executive.

 

8.                  Code Sections 409A and 280G.

 

(a)                In the event that the payments or benefits set forth in
Section 4 of this Agreement constitute “non-qualified deferred compensation”
subject to Section 409A, then the following conditions apply to such payments or
benefits:

 

(i)                 Any termination of Executive’s employment triggering payment
of benefits under Section 4 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before
distribution of such benefits can commence. To the extent that the termination
of Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result
of further services that are reasonably anticipated to be provided by Executive
to Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Section 409A shall
be delayed until after the date of a subsequent event constituting a separation
of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 8 shall not cause any
forfeiture of benefits on Executive’s part, but shall only act as a delay until
such time as a “separation from service” occurs.

 

(ii)               Notwithstanding any other provision with respect to the
timing of payments under Section 4 if, at the time of Executive’s termination,
Executive is deemed to be a “specified employee” of Company (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), then limited only to the extent
necessary to comply with the requirements of Section 409A, any payments to which
Executive may become entitled under Section 4 which are subject to Section 409A
(and not otherwise exempt from its application) shall be withheld until the
first (1st) business day of the seventh (7th) month following the termination of
Executive’s employment, at which time Executive shall be paid an aggregate
amount equal to the accumulated, but unpaid, payments otherwise due to Executive
under the terms of Section 4.

 



9

 

 

(b)               It is intended that each installment of the payments and
benefits provided under Section 4 of this Agreement shall be treated as a
separate “payment” for purposes of Section 409A. Neither Company nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.

 

(c)                Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted and at all times administered in a
manner that avoids the inclusion of compensation in income under Section 409A,
or the payment of increased taxes, excise taxes or other penalties under Section
409A. The parties intend this Agreement to be in compliance with Section 409A.
Executive acknowledges and agrees that Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to
Section 409A.

 

(d)               If any payment or benefit Executive would receive under this
Agreement, when combined with any other payment or benefit Executive receives
pursuant to a Change of Control (for purposes of this section, a “Payment”)
would: (i) constitute a “parachute payment” within the meaning of Section 280G
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
either: (A) the full amount of such Payment; or (B) such lesser amount (with
cash payments being reduced before stock option compensation) as would result in
no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employments taxes, income taxes, and the Excise Tax, results in Executive’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 

9.                  General.

 

(a)                Notices. Except as otherwise specifically provided herein,
any notice required or permitted by this Agreement shall be in writing and shall
be delivered as follows with notice deemed given as indicated: (i) by personal
delivery when delivered personally; (ii) by overnight courier upon written
verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt.

 

Notices to Executive shall be sent to the last known address in Company’s
records or such other address as Executive may specify in writing.

 

Notices to Company shall be sent to:

 

Interleukin Genetics, Inc.

135 Beaver Street

Waltham, MA 02452

Attn: Chairman

 

or to such other Company representative as Company may specify in writing, with
a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Brian P. Keane, Esq.

 



10

 

 

(b)               Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

 

(c)                Waivers and Consents. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

(d)               Assignment. Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
Company’s business or that aspect of Company’s business in which Executive is
principally involved. Executive may not assign Executive’s rights and
obligations under this Agreement without the prior written consent of Company.

 

(e)                Governing Law/Dispute Resolution. This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of Massachusetts, without giving effect to the
conflict of law principles thereof. Any legal action or proceeding with respect
to this Agreement shall be brought in the courts of Massachusetts or of the
United States of America for the District of Massachusetts. By execution and
delivery of this Agreement, each of the parties hereto accepts for itself and in
respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts.

 

(f)                Jury Waiver. ANY, ACTION, DEMAND, CLAIM, OR COUNTERCLAIM
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE RESOLVED BY A JUDGE ALONE
AND EACH OF COMPANY AND EXECUTIVE WAIVES ANY RIGHT TO A JURY TRIAL THEREOF.

 

(g)                Headings and Captions. The headings and captions of the
various subdivisions of this Agreement are for convenience of reference only and
shall in no way modify or affect the meaning or construction of any of the terms
or provisions hereof.

 

(h)               Entire Agreement. This Agreement, together with the other
agreements specifically referenced herein, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement.

 

(i)                 Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. For all purposes a signature by fax shall be
treated as an original.

 



11

 

 

[Signature Page to Follow]



 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



MARK CARBEAU   INTERLEUKIN GENETICS, INC.             /s/ Mark B. Carbeau   By: 
   /s/ James M. Weaver   Signature     Name: James M. Weaver         Title:
Chairman  

  

 

 

  

EXHIBIT A

 

·Diagnostyx, Inc. Director, 10 Corey Street, Melrose, MA (Drug infusion systems
and remote monitoring)

·Penn State University, Industrial and Professional Advisory Council (IPAC)
Board (Advisory to Dean, College of Engineering)

 



14

